 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUDY SUMI ITO EISCHEN,                               Case No.: 19CV0804-KSC
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS [DOC. NO. 3]
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
15
                                       Defendant.
16
17
           On May 1, 2019, plaintiff Judy Sumi Ito Eischen commenced an action against
18
     Nancy A. Berryhill, the Acting Commissioner of Social Security, seeking review of a
19
     final adverse decision of the Commissioner. [Doc. No. 1.] Plaintiff also filed an
20
     Application to Proceed with her Complaint in forma pauperis. [Doc. No. 3.] The
21
     Application is in the form of an affidavit. [Id.]
22
           A court may authorize the commencement of a suit without prepayment of fees if
23
     the plaintiff submits an affidavit, including a statement of all his or her assets, showing
24
     that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
25
     “state the facts as to [the] affiant's poverty with some particularity, definiteness and
26
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal
27
     quotations omitted).
28

                                                      1
                                                                                       19CV0804-KSC
 1         A party need not be completely destitute to proceed in forma pauperis. Adkins v.
 2   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is sufficient
 3   if it shows that the applicant cannot pay the fee “and still be able to provide himself [or
 4   herself] and dependents with the necessities of life.” Id. (internal quotations omitted).
 5         Here, plaintiff’s affidavit states that she is unemployed and has limited income and
 6   assets. Her only income is public-assistance food stamps, in the amount of $193 per
 7   month. [Doc. No. 3, p. 2.] Her only assets are a checking account with a balance of $10
 8   and a 1997 Toyota Camry valued at $5,000. [Id., pp. 2-3.] Her monthly expenses, which
 9   include food and insurance total $400. [Id., pp. 4-5.] Therefore, the Court finds that
10   plaintiff has submitted an affidavit which sufficiently shows that she lacks the financial
11   resources to pay her filing fee. Accordingly,
12         IT IS HEREBY ORDERED THAT plaintiff’s Application to Proceed with his
13   Complaint in forma pauperis is GRANTED. [Doc. No. 3.]
14   Dated: May 3, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                      19CV0804-KSC
